DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "OPTICALLY ANISOTROPIC FILM COMPRISING AN ABSORPTION INTENSITY RATIO OF 1.02 OR MORE, LAMINATE, CIRCULARLY POLARIZING PLATE, AND DISPLAY DEVICE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the optically anisotropic film of claim 1, in particular, the optically anisotropic film satisfying the following Requirements 1 to 4:
Requirement 1: in a case of irradiation with P-polarized light and S-polarized light, which are linearly polarized light perpendicular to each other, from a direction inclined by 45° from a normal direction of a film surface of the optically anisotropic film, an absorption intensity ratio in a case of irradiation with S-polarized light to an absorption intensity in a case of irradiation with P-polarized light is 1.02 or more in an absorption intensity at a wavelength having a largest absorption in a wavelength range of 706 to 900 nm,
Requirement 2: Re(550) < 10 nm,
Requirement 3: Re(800) < 10 nm, and
Requirement 4: Rth(450)/Rth(550) < 1,
in the formulae, Rth(450) represents a thickness-direction retardation of the optically anisotropic film at a wavelength of 450 nm, Rth(550) represents a thickness-direction retardation of the optically anisotropic film at a wavelength of 550 nm, and Re(550) represents an in-plane retardation of the optically anisotropic film at a wavelength of 550 nm.  The closest prior art of Nimura et al. (U.S. 2010/0007828) discloses an optically anisotropic film (12, Fig. 3; page 4, para [0057]) having an in-plane retardation Re(550) at a wavelength of 550 nm and a thickness direction retardation Rth(550) at the wavelength of 550 (page 4, para [0059]).  However, Nimura fails to disclose all the combination of features including “the optically anisotropic film satisfying the following Requirements 1 to 4:

Requirement 2: Re(550) < 10 nm,
Requirement 3: Re(800) < 10 nm, and
Requirement 4: Rth(450)/Rth(550) < 1,
in the formulae, Rth(450) represents a thickness-direction retardation of the optically anisotropic film at a wavelength of 450 nm, Rth(550) represents a thickness-direction retardation of the optically anisotropic film at a wavelength of 550 nm, and Re(550) represents an in-plane retardation of the optically anisotropic film at a wavelength of 550 nm” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the optically anisotropic film of Nimura to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu (U.S. 2009/0066886), Ishiguro (U.S. 2012/0236234), Iwasaki (U.S. 2015/0036086), and Hatanaka (U.S. 2017/0023717) disclose an optically anisotropic film comprising an in-plane retardation and a thickness direction retardation but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871